DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on June 15, 2022, claims 1-5, 7-23 are now pending for examination in the application.

Response to Arguments
The 101 rejection under 35 USC 101 set forth in the 06/15/2022 office action is hereby withdrawn.
This office action is in response to amendment filed 06/15/2022. In this action claim(s) 1-5, 7, 9-17,19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 20180314735) in view of Fly et al. (US Pub. No. 20200082296).  The Liu et al. reference has been added to address the amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 9-17,19-23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 20180314735) in view of Fly et al. (US Pub. No. 20200082296).

With respect to claim 1, Liu et al. teaches method comprising:
executing a set of test queries (Paragraph 55 discloses a test query) on a first version of a database system (Paragraph 36 discloses database system), the database system comprising a machine learning (ML) model (Paragraph 14 teaches predictive trained model using machine learning) to generate an output corresponding to a function of the database system, wherein the ML model generates first test data in response to execution of the set of test queries on the first version of the database system (Paragraph 40 discloses machine learning technologies that automates analytical model building to achieve better system resource estimation by addressing one or more of the above limitations in current technologies);
training an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 75 discloses leverage the output of diverse base classifier models. This provides a robust system that has consistent validate and test performance); and

when the error is associated with the output of the ML model (Paragraph 75 discloses test error (e.g., for online testing/applying) are not consistent. A reason for the inconsistency between the offline validate and the online test/apply is the overfitting and concept drift, as well as the strong correlation of base classifier models):

in response to receiving a first input to the ML model, processing the first input using the ML model to generate a first output (Paragraph 79 discloses perform resource cost estimation for the query using the trained model and execution plan. In one embodiment, the process 700 at block 706 outputs the estimated resource cost and detected peak values (extreme event) if any); and

adjusting, by the error ML model, the first output based on the first input to the ML model and the error associated with the output of the ML model (Paragraph 84 discloses system resources are better utilized and managed, and resource utilization is improved as query concurrency levels are dynamically adjusted based on query cost).  Liu et al. does not explicitly disclose based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system.
However, Fly et al. training an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 88 discloses error for numeric predictors classification errors for classifiers recall and precision for IR models, etc).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Liu et al. (Machine learning) with Fly et al. (real-time drift detection).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: machine learning.  This would have facilitated applying machine learning and to train models and detect real-time drift which would have prevented performance degradation which would have improved deploment.  See Fly et al. Paragraph(s) 13-19.

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 2.  With respect to claim 3, Fly et al. teaches the method of claim 21, further comprising:

generating training data based at least in part on one or more adjusted outputs of the error ML model accumulated over time (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data);

retraining the ML model based on the training data to generate a retrained ML model (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data); and

replacing the ML model with the retrained ML model (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data).

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 1.  With respect to claim 3, Fly et al. teaches the method of claim 1, further comprising:

generating training data based at least in part on one or more adjusted outputs of the error model accumulated over time (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data);

retraining the ML model based on the training data to generate a retrained ML model (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data); and

replacing the ML model with the retrained ML model (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data).

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 3.  With respect to claim 4, Fly et al. teaches the method of claim 3, further comprising:

removing the error ML model from the first version of the database system (Paragraph 64 discloses The database(s) 125 may include databases for storing data, storing features, storing outcomes (training sets), and storing models. Other databases may be added or subtracted, as would be readily understood by a person of ordinary skill in the art, without departing from the scope of the invention,” See Paragraph 64).

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 1.  With respect to claim 5, Fly et al. teaches the method of claim 3, further comprising:

executing a set of training queries of the ML model on the first version of the database system to generate third test data (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data);

retraining the error ML model based on the third test data to generate an updated error ML model (Paragraph 62 discloses offline training system 130 trains a machine learning model from "offline" training data); and

replacing the error ML model with the updated error ML model (Paragraph 62 teaches offline training system 130 trains a machine learning model from "offline" training data).

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 1.  With respect to claim 7, Liu et al. teaches the method of claim 1, further comprising: when the error associated with the ML model:

adjusting, by the error ML model, an input directed to the ML model based on the
input directed to the ML model and the error associated with the input of the ML model (Paragraph 84 discloses system resources are better utilized and managed, and resource utilization is improved as query concurrency levels are dynamically adjusted based on query cost); and

outputting the adjusted input to the ML model (Paragraph 84 discloses system resources are better utilized and managed, and resource utilization is improved as query concurrency levels are dynamically adjusted based on query cost).


The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 1.  With respect to claim 9, Fly et al. teaches the method of claim 1, wherein the set of test queries comprise test queries tagged by the database system as relevant to the ML model (Paragraph 94 discloses relevance engine 315 identifies and/or flags features and/or feature values that are unlikely to have any relevance on prediction scores).

With respect to claim 11, Liu et al. teaches a system comprising:
a memory (Paragraph 14cess teaches memory); and

a processing device operatively coupled to the memory (Paragraph 14 teaches processors), the processing device to:
execute a set of test queries (Paragraph 55 discloses a test query) on a first version of a database system (Paragraph 36 discloses database system), the database system comprising a machine learning (ML) model (Paragraph 14 teaches predictive trained model using machine learning) to generate an output corresponding to a function of the database system, wherein the ML model generates first test data in response to execution of the set of test queries on the first version of the database system (Paragraph 40 discloses machine learning technologies that automates analytical model building to achieve better system resource estimation by addressing one or more of the above limitations in current technologies);
train an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 75 discloses leverage the output of diverse base classifier models. This provides a robust system that has consistent validate and test performance); and

when the error is associated with the output of the ML model (Paragraph 75 discloses test error (e.g., for online testing/applying) are not consistent. A reason for the inconsistency between the offline validate and the online test/apply is the overfitting and concept drift, as well as the strong correlation of base classifier models):

in response to receive a first input to the ML model, processing the first input using the ML model to generate a first output (Paragraph 79 discloses perform resource cost estimation for the query using the trained model and execution plan. In one embodiment, the process 700 at block 706 outputs the estimated resource cost and detected peak values (extreme event) if any); and

adjust, by the error ML model, the first output based on the first input to the ML model and the error associated with the output of the ML model (Paragraph 84 discloses system resources are better utilized and managed, and resource utilization is improved as query concurrency levels are dynamically adjusted based on query cost).  Liu et al. does not explicitly disclose Liu et al. does not explicitly disclose based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system.
.
However, Fly et al. train an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 88 discloses error for numeric predictors classification errors for classifiers recall and precision for IR models, etc).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Liu et al. (Machine learning) with Fly et al. (real-time drift detection).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: machine learning.  This would have facilitated applying machine learning and to train models and detect real-time drift which would have prevented performance degradation which would have improved deploment.  See Fly et al. Paragraph(s) 13-19.

With respect to claim 12, it is rejected on grounds corresponding to above rejected claim 2, because claim 12 is substantially equivalent to claim 2.
With respect to claim 13, it is rejected on grounds corresponding to above rejected claim 3, because claim 13 is substantially equivalent to claim 3.
With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 4, because claim 14 is substantially equivalent to claim 4.
With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 5, because claim 15 is substantially equivalent to claim 5.
With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 7, because claim 17 is substantially equivalent to claim 7.
With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 9, because claim 19 is substantially equivalent to claim 9.
With respect to claim 20, it is rejected on grounds corresponding to above rejected claim 10, because claim 20 is substantially equivalent to claim 9.
With respect to claim 21, Mopur et al. teaches a non-transitory computer-readable medium, having instructions stored thereon which, when executed by a processing device, cause the processing device to:
execute a set of test queries (Paragraph 55 discloses a test query) on a first version of a database system (Paragraph 36 discloses database system), the database system comprising a machine learning (ML) model (Paragraph 14 teaches predictive trained model using machine learning) to generate an output corresponding to a function of the database system, wherein the ML model generates first test data in response to execution of the set of test queries on the first version of the database system (Paragraph 40 discloses machine learning technologies that automates analytical model building to achieve better system resource estimation by addressing one or more of the above limitations in current technologies);
train an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 75 discloses leverage the output of diverse base classifier models. This provides a robust system that has consistent validate and test performance); and

when the error is associated with the output of the ML model (Paragraph 75 discloses test error (e.g., for online testing/applying) are not consistent. A reason for the inconsistency between the offline validate and the online test/apply is the overfitting and concept drift, as well as the strong correlation of base classifier models):

in response to receive a first input to the ML model, processing the first input using the ML model to generate a first output (Paragraph 79 discloses perform resource cost estimation for the query using the trained model and execution plan. In one embodiment, the process 700 at block 706 outputs the estimated resource cost and detected peak values (extreme event) if any); and

adjust, by the error ML model, the first output based on the first input to the ML model and the error associated with the output of the ML model (Paragraph 84 discloses system resources are better utilized and managed, and resource utilization is improved as query concurrency levels are dynamically adjusted based on query cost).  Liu et al. does not explicitly disclose Liu et al. does not explicitly disclose based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system.
.
However, Fly et al. train an error ML model based on the first test data and second test data generated by the ML model in response to execution of the set of test queries on a previous version of the database system, the error ML model to determine an error associated with the output of or an input to the ML model between the first version of the database system and the previous version of the database system (Paragraph 88 discloses error for numeric predictors classification errors for classifiers recall and precision for IR models, etc).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Liu et al. (Machine learning) with Fly et al. (real-time drift detection).  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: machine learning.  This would have facilitated applying machine learning and to train models and detect real-time drift which would have prevented performance degradation which would have improved deploment.  See Fly et al. Paragraph(s) 13-19.

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Pub. No. 20180314735) and Fly et al. (US Pub. No. 20200082296) in view of Mopur et al. (US Pub. No. 20200151619).

The Liu et al. reference as modified by Fly et al. teaches all the limitations of claim 7.  With respect to claim 8, Liu et al. as modified by Fly et al. does not disclose retraining the ML model.
However, Mopur et al. teaches the method of claim 7, further comprising:

generating training data based at least in part on one or more adjusted inputs of the error model accumulated over time (Paragraph 18 discloses build and fit ML models by subjecting each model to a training data set);

retraining the ML model based on the training data to generate a retrained ML model (Paragraph 19 teaches a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed); and

replacing the ML model with the retrained ML model (Paragraph 19 teaches a revision to the ML model running at the IoT edge 110, or an entirely new ML model to be deployed).
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Liu et al. (Machine learning) and Fly et al. (real-time drift detection) with Mopur et al. ().  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: machine learning.  This would have facilitated applying machine learning and to train models and detect real-time drift which would have prevented performance degradation which would have improved deploment.  See Fly et al. Paragraph(s) 13-19.

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 8, because claim 18 is substantially equivalent to claim 8.

Allowable subject matter
Claim(s) 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form overcoming the rejection under 35 USC 112 and including all of the limitations of the base claim and any intervening claims. 

The prior art of record does not disclose, teach, or suggest the claimed limitations of (in combination with all other features in the claim), wherein generating the training data comprises adding the third test data to the one or more adjusted outputs of the error model accumulated over time, as claimed in claim 6.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20180219889 is directed to ANOMALY DETECTION BASED ON RELATIONSHIPS BETWEEN MULTIPLE TIME SERIES:   [0291] any number of predictive models may be selected for anomaly detection (e.g., selected model 1416). Multiple predictive models can be used in various ways for the anomaly detection. For example, predictions from one or more of the models may be combined using some function (e.g., mean or max) and the combined values may be used for anomaly detection. For example, the combined values could be analyzed for anomalies therein, be used to analyze a time series for anomalies (e.g., one of the multiple models or another model), used to validate anomaly detection, or for other purposes. In some cases, predictions from at least one predictive model are used to validate predictions from one or more other predictive models. This could be used, for example, to detect concept drift in a predictive model.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154